Order filed August 22, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-11-00262-CV
                                  __________

                      MR. W FIREWORKS, Appellant
                                         V.
                SOUTHWEST ROYALTIES, INC., Appellee


                     On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-123,890


                                     ORDER
      Scott M. Tidwell filed a notice of appeal on behalf of Appellant, Mr. W
Fireworks. It has come to this court’s attention that Tidwell’s license to practice
law in this state has been suspended. Tidwell, however, is still listed as the
attorney of record for Appellant in this cause. We abate this appeal and remand
the cause to the trial court so that it may determine the status of the representation
of Appellant.
      The trial court is requested to determine whether Appellant is currently
represented by counsel or will be obtaining new counsel in a timely manner and, if
not, whether Appellant wishes to pursue this appeal without counsel. The trial
court is directed to notify this court of its findings, including the name and address
of Appellant’s new counsel—if any, on or before September 23, 2013.
      This appeal is abated.


                                                                  PER CURIAM


August 22, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Herod. 1




      1
          Steven R. Herod, Judge, 91st District Court, Eastland, sitting by assignment.

                                                     2